Citation Nr: 1209604	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-46 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for the Veteran's allergic contact dermatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1979 to August 1983, and from August 1983 to May 1987.  Though the Veteran was discharged from his second period of service under conditions other than honorable, as the issue before the Board is one of an increased rating, that discharge does not affect the Board's decision herein.  This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Philadelphia, Pennsylvania Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Acting Veterans Law Judge in April 2011.  A transcript of the hearing has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an increased rating for his skin condition, alternatively referred to as allergic contact dermatitis and eczema.  For the reasons that follow, his claim must be remanded.

First, the appeal must be remanded for an examination.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326 (a) (2011).  Additionally, where the evaluation of such a disability that fluctuates in degree of disability is at issue, an examination of the disability during an active stage or during an outbreak is required.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992).  Additionally, an adequate examination addresses the relevant diagnostic codes. 

At the April 2011 hearing, the Veteran noted that he suffered new areas of rashes that were not present at the time of his last examination in May 2010.  He submitted an April 2011 VA dermatology note in support of his contention.  Additionally, he testified that he was examined at a time when his rashes were not in an active stage.  The Veteran's allergic contact dermatitis has been evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).  Under the applicable Diagnostic Code, increased ratings may be warranted with evidence showing that a greater percentage of a claimant's body or exposed skin is affected by rashes, or by showing that the Veteran is required to use systemic therapy such as corticosteroids or other immunosuppressive drugs.  The evidence shows that, over the course of the appeals period, the Veteran has been prescribed corticosteroids (notably clobetasol and synalar).  It is not clear from the evidence, however, how often the Veteran has been prescribed these drugs and for what length of time.  Accordingly, the RO must provide the Veteran with an appropriate examination, to include, if possible, an examination that occurs at an active stage, accounts for all the areas of rashes, and addresses the frequency and length of the Veteran's prescriptions for corticosteroids or other immunosuppressive drugs.

Second, remand is required to obtain all of the Veteran's VA medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2).  The Veteran himself has provided scattered records of his VA treatment and these records have been associated with his claims folder.  But it isn't clear that the RO has obtained and associated his complete treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA records dated from October 2007 and thereafter.  Associate the records with his claims folder.  

2.  The Veteran should be scheduled for a VA examination before an examiner with the appropriate expertise.  The claims folder should be made available to the examiner for review, and a notation to the effect that this review took place should be included in the report.  All indicated tests and studies should be accomplished. 

Thereafter, the examiner is asked to answer the following questions:

a. What areas of his body are the Veteran's allergic contact dermatitis currently affecting?  Are there any new rashes or affected areas?  Are there any previous rashes or affected areas that are not currently active?

b. What percentage of his entire body is affected by his rashes?  What percentage of his exposed areas is affected?  Is there any time since October 2007 where the Veteran's dermatitis has affected a larger percentage of his body or his exposed area?  If so, at what time, and what percentage was affected?

c. Has the Veteran's allergic contact dermatitis required systemic therapy such as corticosteroids or other immunosuppressive drugs?  If so, have these treatments been required for less than six weeks over the last year, for more than six weeks but not constantly, or constantly or near-constantly over the last year?

A clear rationale for all opinions given is needed.  A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  The RO/AMC should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a Supplemental Statement of the Case (SSOC).  The Veteran and his representative should be given the opportunity to respond to the SSOC.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
	K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


